Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leon Ratliff appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Ratliffs complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Ratliff v. Wake Forest Baptist Med. Ctr., No. 1:13— cv-00991-CCE-LPA (M.D.N.C. Jan. 28, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.